 Case 5:14-cv-03228-SAC-DJW Document 23 Filed 10/05/20 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF KANSAS


TEILL S. REYNOLDS,

                               Plaintiff,

          v.                                       CASE NO. 14-3228-SAC

SHANE WRIGHT,


                               Defendant.


                          MEMORANDUM AND ORDER

     This matter, a civil rights action filed under 42 U.S.C. § 1983

by a prisoner in state custody, comes before the court on plaintiff’s

motion for relief from judgment. For the reasons that follow, the court

denies the motion.

                                Background

     Plaintiff filed this action on December 12, 2014, against a

Kansas    City,      Kansas,     police      officer    alleging     false

arrest/imprisonment, illegal search and seizure, and malicious

prosecution. The court dismissed this matter on December 1, 2015, and
the U.S. Court of Appeals for the Tenth Circuit affirmed the decision

on June 8, 2016. Reynolds v. Wright, 647 Fed. Appx. 838, 2016 WL 2865738

(10th Cir. May 17, 2016).

     On August 4, 2020, plaintiff filed a motion to reopen this case;

the court denied that motion on the following day. On August 13, 2020,

plaintiff filed the present motion for relief from judgment, alleging

that the decision of the Kansas Court of Tax Appeals (KCOTA) is void.
                                 Analysis

     Plaintiff seeks relief under Federal Rule of Civil Procedure

60(b)(4). Rule 60(b)(4) allows a court to relieve a party from a final
 Case 5:14-cv-03228-SAC-DJW Document 23 Filed 10/05/20 Page 2 of 2




judgment if “the judgment is void.” Fed. R. Civ. P. 60(b)(4). A motion

under this subsection must be brought “within a reasonable time.” Fed.

R. Civ. P. 60(c)(1). “A judgment is void under Rule 60(b)(4) ‘only

in the rare instance where [the] judgment is premised either on a

certain type of jurisdictional error or on a violation of due process

that deprives a party of notice or the opportunity to be heard.’”

Johnson v. Spencer, 950 F.3d 680, 694 (10th Cir. 2020)(quoting United

Student Aid Funds v. Espinosa, 559 U.S. 260, 270 (2010)).

     Having considered the record, the Court concludes plaintiff is

not entitled to relief. His claim against the KCOTA is unrelated to

his claims against the Kansas police officer who is the sole defendant

in this action, and this court has no jurisdiction under Rule 60(b)

to consider a decision by the KCOTA, a state court. It appears this

motion is an attempt to obtain review of a related argument that has

been considered, and rejected, by the Kansas Court of Appeals. See

Reynolds v. Kansas City, 440 P.3d 626 (Table), 2019 WL 2064497, at

*4 (Kan. Ct. App. 2019)(declining to consider plaintiff’s claims

against the Kansas Department of Revenue and the KCOTA due to his
failure to include citations to the record).

     IT IS, THEREFORE, BY THE COURT ORDERED plaintiff’s motion for

relief from judgment (Doc. 22) is denied.

     IT IS SO ORDERED.

     DATED:   This 5th day of October, 2020, at Topeka, Kansas.



                                  S/ Sam A. Crow

                                  SAM A. CROW
                                  U.S. Senior District Judg
